LIVINGSTON, Chief Justice.
This is an original petition filed in this Court for a writ of habeas corpus by Lamar Works against William C. Holman, Warden of Kilby Prison. Petitioner is presently confined in Kilby Prison under a sentence of 20 years imposed by the Circuit Court of Etowah County, Alabama, on the 22nd day of October, 1961, for the offense of robbery.
The Attorney General of Alabama has filed a motion to strike the petition on the ground that petitioner’s remedy, if any, is not by filing an original petition for habeas corpus in the Supreme Court of Alabama.
The Attorney General’s motion must be granted on the authority of the following cases: Ex parte Burton, ante, p. 345, 155 So.2d 298; Ex parte Lee, ante, p. 343, 155 So.2d 296; Ex parte Smith, ante, p. 344, 155 So.2d 297; Ex parte Glisson, ante, p. 392, 155 So.2d 348; Ex parte Taylor, ante, p. 346, 155 So.2d 299; Ex parte Carmack, ante, p. 347, 155 So.2d 300; Ex parte Wilson, ante, p. 403, 155 So.2d 507.
The motion to strike the petition is hereby granted.
Petition stricken.
SIMPSON, MERRILL and HAR-WOOD, JJ., concur.